 BANCROFT MFG. CO.Bancroft Manufacturing Company, Inc., Croft Alumi-num Company,Inc.,Croft Ladders, Inc., CroftMetal Products,Inc., and Lemco Metal Products,Inc.andSouthern Council of Lumber and PlywoodWorkers,United Bortherhood of Carpenters &Joiners of America,AFL-CIO. Case 15-CA-3807April 6, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn October 22, 1970, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitled case,finding that Respondents had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a supporting brief, andtheGeneral Counsel filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondents, Bancroft Manufacturing Company,Inc., Croft Aluminum Company, Inc., Croft Ladders,Inc.,CroftMetal Products, Inc., and Lemco MetalProducts, Inc.,McComb, Mississippi, their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order,as herein modified:In footnote 3 of the Trial examiner's Decision,substitute "20" for "10" days.1Respondents'request for oral argument is hereby dented, as, in ouropinion,the record,including the briefs,adequately presents the issues andpositions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE619MARION C. LADWIG, Trial Examiner: This case was triedatMcComb, Mississippi, on August 12-13, 1970,' pursuantto a charge filed on May 8 (amended June 22) by SouthernCouncil of Lumber and Plywood Workers, UnitedBrotherhoodofCarpenters& Joiners of America,AFL-CIO, herein called the Carpenters, and pursuant to acomplaint issued on July 1 (and amended at the hearing).The Respondents are Bancroft Manufacturing Company,Inc.,Croft Aluminum Company, Inc., Croft Ladders, Inc.,CroftMetal Products, Inc., and Lemco Metal Products,Inc., herein collectively called the Company.The primaryissuesarewhether the Company, indefeating a union organizing drive, (a) threatened employ-ees with plant closure and other reprisals, and interrogatedthem about the signing of authorization cards, in antiunionspeeches,and (b) unlawfully distributed procompanybadges and circulated and posted antiunion petitions, inviolation of Section 8(a)(1) of the NationalLaborRelationsAct, as amended.Upon the entire record, including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY AND THECHARGING PARTYThe Company, comprised of the five above-namedaffiliated corporations,is an integrated business enterprise,engaged in the production of aluminum extrusions,ingots,ladders,screens,windows, doors,and accessories at itsplants in McComb and Osyka, Mississippi, where each ofthe affiliated corporations annually receives goods andmaterials valued in excess of $50,000 directly from outsidethe State, and ships products valued in excess of $50,000 topoints outside the State. The Company admits, and I find,that it and each of the affiliated corporations is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Carpenters is a labororganization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionIn 1949, Company President Joseph Bancroft closed hisJamestown, New York, plant, where the employees wererepresented by the Steelworkers Union, and opened anonunion plant inMcComb, Pike County,Mississippi.Since that time, the Company has thrived, expanding froma single plant with about 75 employees to three plants (anda fourth under construction), employing between 850 and1Alldates,unless otherwise Indicated, are from November 1969through August 1970.189 NLRB No. 90 620DECISIONS OF NATIONALLABOR RELATIONS BOARD900 employees in Pike County. The Company provides alarge part of the industrial jobs in the county-PresidentBancroft testifying that "everybody in this county eitherworks for me or has a relative working for me or a neighborworking for me."In November and December 1969, when the Steelworkerswere engaged in an effort to organize the Company'semployees, the organizational drive was successfullydefeated by antiunion speeches personally delivered byPresident Bancroft, by the distribution of printed "I AmFor the Company" badges, and by the circulation andposting of antiunion petitions. The Company contends thatBancroft's speeches contained no threats of reprisal, andwere protected by Section 8(c) of the Act. It denies anyknowledge of who furnished the hundreds of "I Am For theCompany" badges, and denies that the Company partici-pated in the distribution of the badges and the circulationand posting of the petitions.The charges herein were not filed by the Steelworkers,but by the Carpenters who apparently arrived onthe scenefollowing the defeat of the Steelworkers' organizationaldrive. In the charges, the Carpenters alleged that theCompany had discriminatorily discharged five unionsupporters in January and February. Although the GeneralCounsel did not include any Section8(a)(3) allegations inthe complaint, four of the discharged employees testified asGeneral Counsel's witnesses concerning what had tran-spired at Plant 1, where they had worked. (Three of themhad been employed by Croft Metal Products, Inc., in thepress department, and the other, by Croft AluminumCompany, Inc., in the smelting department. Differentwitnesses referred to Plant 1 as the Croft Metal plant andthe Croft Aluminum plant.)B.Alleged Threats and Interrogation1.First speechOn November 13-15, President Bancroft read his firstspeech about 9 times, to different groups of employees inPlants 1,2,and 3. The written speech included thefollowing:I have called you together to talk about a veryseriousmatter.Please pay careful attention to what I am aboutto say because it will haveanimportanteffecton you,your family, homes and community-andon your joband future relations with this company.As most of you are aware, the union is trying to getinto our plants.... Here is the company's position-We don't want a union in our plants.... We areopposed to the union. We consider ita matter of seriousconcernto you and your families, your homes andfarms, and to the community.It is our sincere belief thatif the union were to ever get into our plants it would notwork to your benefit but to your seriousharm.As most ofyou are aware,unions broke into plants in Pike Countyinthe past.All plants that were organized years ago are nowclosed, locked, and out of existence.When I came toMcComb there were no plants excepting a garmentplant with about a hundred employees. Since that time,without unions coming here stirring up trouble, morethan two thousand jobs in the Pike County area havebeen created.This recordspeaksfor itself.DO YOUWANT THE SAME THING TO HAPPEN HERETHAT HAPPENED WITH PLANTS IN THE PIKECOUNTY AREA YEARS AGO?Since I came here wehave created steady employment for approximatelyseven hundred people. Most of you are family men andwomen with homes. We don't want to see what we haveworked so hard together to build destroyed by unionstrikes or other trouble. Therefore,it is our positiveintentionto opposethe unionby every propermeans toprevent it coming into our plants.That is the company's position, and there should beno doubt in anybody's mind as to where we stand. Weknow our rights and we intend to stand up for thoserights.We sincerely hope that we never have a strike ora picket line or any union trouble, but we are not afraidof the unionandifthe unionwants a fight we are preparedfor it and will not back away from it.Ask the union to "guarantee in writing" that you willget the things they have been promising. I know theanswer-they will not give you anysuch guaranteebecausethe union knows the only thing it can guaranteeyou IS A STRIKE,and that you will have to pay regulardues,fees,and assessments.Do you realize the union"take" from our hard working, loyal employees wouldbe more than fifty thousand dollars each year? This iswhat they are really interested in. They are not citizensof our community. They want the big, fat, union "take."They don'tcare iftheymess upour businessoryour jobs.Their only concern is to put your hard earned money intheir pockets.We think you wouldmakea serious mistaketocompletely turn your jobs over to these union outsiders.Think carefully about your families, your homes, andyour community. We would hate to see any of ourfriends for many yearsmake a mistakethat you couldlater regret.sIf the union got in here,would the company have tosign a contract and agree to all the union demands?Again,the answeris "No."[E ]ven if the union wona LaborBoard election here- THE COMPANY STILL WOULD NOT HAVE TOSIGN THE UNION CONTRACT OR AGREE TOTHE UNION'S DEMANDS.If the union should get in hereand this company didnot agree to all the union'sdemands and contractproposals,what could the uniondo about it? There isonly one true answer to that question.The only thing theunion could do isto "CALL YOU OUT ON STRIKE,"to try to getthe things these outside organizerspromisedto get youin order tohave you signthe cards.In other words,you wouldhave topay a lot of yourmoney to the union in dues and fees,but when the chipsweredown,YOU wouldbe the oneto "WALK THE BANCROFT MFG. CO.621PA VEMENT IN A STRIKE." YOU wouldbe the oneson the picket line.Now listen to this, fellow-workers. It would be youand your families who would suffer. It would be youwho would be without your pay.... You and yourfamilies and your community have everything to lose.[No pay or unemployment compensation while onstrike.]Third - and this is most important of all. If you goout on strike, you can lose your job.If the union calls you out on strike to try to make thecompany sign its contract, the company is perfectly freeunder the law to hire replacements for you. Once thishappensthe Companyis under no obligationto give youyour job back. I want to repeat thisbecause it is soimportant.If the union calls you out on strike, thecompany is free to hire permanent replacements foryou.If you are replaced during a strike, your job is gone.If I were you, I would think a long time before Iturned my joband my future over to people like RufusBrooks, ClaytonMoss,Jr.,and other organizers whohave no realinterestin your company, in you, or yourcommunity. There is no telling what they are likely todo. They are here today and gone tomorrow. We havemade up our mind thatneither Brooks,Moss, or anyother outside agitators are going to push us around or telluswhatto do. If thatmeans a showdown,we are ready forit.We think you would makea seriousmistaketo putyour job under control of outside agitators and unionorganizers.You could never be certain of what wouldhappen to you the next day. We have heard these menhave been making bigpromisesto some of you that theyhave no way in the world of carrying out. They will tellyou anything to get you to sign the union cards and getthe "big, fat take." They will try to make you believethat the union will take over the operation of thisbusiness.They may even try to make you believe thatthey can get somebody fired. Let's get this straight.ASLONG AS THE DOORS OF THE COMPANY STAYOPEN we are making our own decisions and are going torun out business-not the union.The union does nothave one cent invested in this business, andthey are notgoing to tell us how to operate.Remember this -company personnel sign your pay check and pay yourwages- not the union. The company gave you yourjob, and if you continue to produce a day's work for aday's pay, the company will keep you on the job - notthe union.These union agitators do not pay your wages.They did not give you your job. It has never given youone cent and it never will.THE UNION CAN'T GIVEYOU ANYTHING.It does not create work, it does notcreate jobs. The union will never give you anything -on the other hand, it wants to take something awayfrom you, and that is your money on a weekly ormonthly basis.If youhave already signed a union card we will be gladto talk with you about it and give yousomegoodhelpfuladvice.The union organizers do not want you to talkwith us, as they don't want you to have all the truth.They are afraid you will learn the truth about the union.We want you to come to us and talk about this unionmatter as we want you to have the whole truthful story.We urge youto discuss this matterwith your family -it is important to all of us.MAY GOD HELP YOU TO MAKE THE RIGHTDECISION - FOR YOUR SAKE AND THE SAKEOF YOUR FAMILIES.[Emphasis supplied; theemphasis indicated in the original is not shown,exceptwhere it appears here in all capitals.]2.Second speechAbout 2-3weeks later,after Thanksgiving,PresidentBancroft delivered a second speech to the different groups,repeating some of the arguments.This speech included thefollowing:Iwant you to know how very much I appreciate thewarm and helpful reception that you gave to the talk Imade to you a few days ago.Dozens ofour men andwomen have come to us to tell us that they very muchappreciate their jobs,and theywill help us keep theunion from bringing trouble whichmay interfere withyour jobsand thepeaceful operationsof your plants.A few days ago one of our employees asked me whathappened at our Jamestown, New York plant. I will tellyou exactly what happened.I did notform theCompany orstart the Jamestown plant.I purchased theplant as a going business, and there were only twohundred people working in the plant.I found out, aftermy purchase, that the plant had been organized by aSteelworkers Union the year before.Each year when thecontract was up - there was a strike. As a result, theemployees were forced to go into debt and borrowmoney to buy food and clothing for their families - wehad continued layoffs - after operating like this forfour years, we were down to approximately sixty fiveemployees.In 1930 Jamestown, New York had a large population- today it is about half the size. After the unions brokeinto the area, plants closed right and left, and the fewremaining are still in the area because they have localbusiness.If theunion got into our localPike Countyplants andpulled the kind of strikes and trouble they did inJamestown,OUR POPULATION WOULD DE-CREASE TREMENDUOUSLY. Your farms and yourhomes may be worthless. You could not sell them or givethem away.You might be interested to know that theonly reason we still own the factory in Jamestown todayis because we have been unable to sell it.This is a first hand story and you are looking at aman who has been through this whole situation. If I hadkept the doors open in Jamestown a few more years, wewould have been in bankruptcy. I saw the handwritingon the wall andgot out. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDI came into this area because of the fine spirit of thecitizensand the good people available who wouldcooperate in building a good, sound business. From amodest start we are now employing many hundreds ofpeople, andI would HATE to see the same thing happento us here as it did in Jamestown.ssssIf the union calls you out on strike to try to make thecompany sign its contract,the company is perfectly freeunder the law to hire replacementsfor you.Once thishappens,THE COMPANY IS UNDER NO OBLIGA-TION TO GIVE YOU YOUR JOB BACKI am going to repeat this-it is important to each oneof you.If the union calls you out on strike,the companyis free to hire permanent replacementsfor you.IF YOUARE REPLACED DURING A STRIKE, YOUR JOBIS GONE....[Emphasis supplied,as in first speech.]3.Contentions of the partiesIn the complaint, the General Counsel alleged that in thespeeches,President Bancroft threatened the employees withplant closure and loss of jobs,threatened them by statingthata union could only hurt them,and unlawfullyinterrogated them about their signing union authorizationcards.The General Counsel also contends,in his brief, thatBancroftmade"veiled threats cast in the form ofpredictions."Citing 10 Board decisions and 7 court decisions-allpredatingthe SupremeCourt's June 16,1969, decision inN.L.R.B.v.Gissel PackingCo.,395 U.S. 575 (1969)-theCompany contends that the Board has approved similarspeeches,that the speeches contain no threats or reprisal,and that"predictions of what might result from unioniza-tion and the consequence of union demands are protectedunder Section 8(c) of the Act."4.Applicable standards inGisseldecisionAs stated by the Fifth Circuit inN.L.R.B. v. Varo, Inc.,425 F.2d 293, 300 (C.A.5), "The Supreme Court hasrecently articulated [in theGisselopinion] the standards bywhich we are to determine whether a company predictionof the possible effects of unionization is proper andpermissible." (Although cited in the General Counsel'sbrief,Gisselis nowhere mentioned in the Company's brief.)In Gissel,395 U.S. 575 at 616-620, the Supreme Courtheld:At the outset we note that the question raised here mostoften arises in the context ofa nascent union organiza-tional drive, where employers must be careful in wagingtheir antiunion campaign.. . . [A]n employer's freespeech right to communicate his views to his employeesis firmly established and cannot be infringed by . . . theBoard. Thus, Section 8(c) (29 U.S.C. Section 158(c)merely implements the First Amendment by requiringthat the expression of "any views, argument, oropinion" shall not be "evidence of an unfair laborpractice," so long as such expression contains "nothreat of reprisal or force or promise of benefit" inviolation of Section 8(a)(l). Section 8(a)(1), in turn,prohibits interference, restraint or coercion of employ-ees in the exercise of their right to self-organization.Any assessment of the precise scope of employerexpression, of course, must be made in the context of itslabor relations setting. Thus,an employer's rights cannotoutweigh the equal rights of the employees to associatefreely,as those rights are embodied in Section 7 andprotected by Section 8(a)(l) and the proviso to Section8(c).Andany balancing of those rights must take intoaccount the economic dependence of the employees on theiremployers, and the necessary tendency of the former,because of that relationship, to pick up intended implica-tions of the latter thatmightbe more readily dismissed by amore disinterested ear... .[A]n employer is free to communicate to hisemployees any of his general views about unionism orany of his specific views about a particular union, solong as the communications do not contain a "threat ofreprisal or force or promise of benefit."He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased on thebasis of objective fact to convey an employer's belief as todemonstrably probable consequences beyond his control... If there is any implication that an employer may ormay not take action solely on his own initiative for reasonsunrelated to economic necessities and known only to him,the statement is no longer a reasonable prediction based onavailable facts but a threat of retaliation based onmisrepresentation and coercion, and as such without theprotection of the First Amendment.We therefore agreewith the court below that "[c]onveyance of theemployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is not astatement of fact unless, which is most improbable, theeventuality of closing is capable of proof."[N.L.R.B. v.Sinclair Co.,]397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonablybelieveswill be the likely economic consequences ofunionization that are outside his control," and not"threats of economic reprisal to be taken solely on hisown volition."N.L.R.B. v. River Togs, Inc.,382 F.2d198,202 (C.A. 2nd Cir. 1967).Equally valid was the finding by the court and theBoard that petitioner's statements and communicationswere not cast as a prediction of "demonstrable`economic consequences, "' 397 F.2d at 160, but ratheras a threat of retaliatory action. . . . In carrying out itsduty to focus on the question: "[W]hat did the speakerintend and the listener understand?" (A. Cox, Law andthe National Labor Policy 44 (1960)), the Board couldreasonably conclude that the intended and understoodimport of that message was not to predict thatunionization would inevitably cause the plant to closebut to threaten to throw employees out of workregardless of the economic realities. . . . [T]he Boardhas often found thatemployees, who are particularlysensitive to rumors of plant closings [footnote omitted],take such hints as coercive threats rather than honestforecasts.36[This In. 36 discussed below.]Petitioner argues that the line between so-called BANCROFT MFG. CO.623permitted predictions and proscribed threats is toovague to stand up under traditional First Amendmentanalysis and that the Board's discretion to curtail freespeech rights is correspondingly too uncontrolled. It istrue that a reviewing court must recognize the Board'scompetence in the first instance to judge the impact ofutterancesmade in the context of the employer-employee relationship . . . But an employer, who hascontrol over that relationship and therefore knows itbest, cannot be heard to complaint that he is without anadequate guide for his behavior.He can easily make hisviewsknown without engaging in "`brinkmanship"'whenitbecomes all too easy to "overstep and tumble [over]the brink,"Wausau Steel Corp. v. N.L.R.B.,377 F.2d369, 372 (C.A. 7th Cir. 1967) [65 LRRM 2001, 2003 ]. Atthe leasthe can avoid coercive speech simply by avoidingconscious overstatementshe has reason to believe willmislead his employees. [Emphasis supplied.]In establishing the premise that "the Board has oftenfound that employees, who are particularly sensitive torumors of plant closings . . . take such hints as coercivethreats rather than honest forecasts," the Supreme Court infootnote 36 (395 U.S. 575 at 620) cited with approvalKolmar Laboratories, Inc.,159 NLRB 805, 807-810 (1966),enfd. 387 F.2d 833, (C.A. 7), "and cases [relied on by thetrial examiner here] cited [159 NLRB ] at 809, n. 3." One ofthe cited cases (in fn. 3 of theKolmardecision) wasIndianaRayon Corp., 151NLRB 130 (1965) - despite the fact that theSeventh Circuit had already set aside the Board's order inthat case, the Court having found that "Such inferences asappear in the letter and the speech are little more thanrhetoric and do not reach the plane of threat or promise."255 F.2d 535, 538-539, (C.A.7). To the contrary, the Boardhad held (151 NLRB 130 at 133,134):By this letter and speech, the Respondent effectivelyconveyed to its employees the impression that contin-ued employment was linked to their rejection of theUnion in the forthcoming election and that the Unioncould do nothing to improve their working conditionsbecause the Respondent would give employees abso-lutely nothing more with the Union than without theUnion... .Respondent rounded out this appeal to employees'fear of job loss by indicating that should the Union, if itwon the election, ever call a strike, strikers would bereplaced and, under Federal law, would forever losetheir right to come back to work for Respondent. TheNational Labor Relations Act imposes no such extremepenalty upon employees for exercising the right tostrike.... Respondent's interpretation of the law couldonly be viewedas a statementof policy thatstrikingemployeeswould under no circumstances ever berehired. It seems clear that this statement could have noother than a coercive effect upon the employees in theirexercise of their statutory right to select the Union astheir bargaining agent.By such conduct, Respondent . . . violated Section8(a)(1) of the Act.InN.L.R.B. v. Kolmar Laboratories, Inc.,387 F.2d 833,836-837 (C.A. 7) (cited with approval by the SupremeCourt inGissel,as indicated above), the Seventh Circuitheld:Respondent's pre-election campaign appears to havebeen calculated to impress its employees with three"facts."The first was that respondent's economicposition at its Milwaukee plant was extremely precari-ous and that the effective reasons for continuing theMilwaukee operations were sentimental rather thaneconomic.The second"fact" was that any impairmentof respondent'scompetitive position in the marketserved by its Milwaukee plant would compel it to closethe plant andtransfer its operationselsewhere. Thethird "fact" was that the introduction of a union at theplant would unpair respondent's competitive position.These "facts"inescapably lead to the conclusion thatelection of the union would be tantamount of theterminationofoperations atMilwaukee and theconsequent loss of employment.The test is whether the likely import of respondent'spronouncements was coercive.WausauSteel Corp. v.N.L.R.B.,[377 F.2d 369 at 372]. Here the likely importwas that-if the union won, plant closure was a foregoneconclusion.InWausau Steel, supra,likewise cited with approval bytheSupreme Court (395 U.S. at 620), the companypresident,"while generally guarded in his statements,"stated that increased expenses due to unionization mightmake it necessary to close the new steel department, that"Our margin of profit is so small that any substantialincrease in our costs would mean that he would operate at aloss and be forced to drop major parts of our operations,"and repeatedly suggested that if the union came in andexpenseswere too high,Wausauwould shut downoperations.supraat 371. The Seventh circuit held at 372.While we do not doubt that [the company president]proceeded carefully in attempting to limit his communi-cations to his employees to the legally permissible, hiswords must be judged by their likely import to hisemployees.As the trial examiner suggested,one whoengages in"brinkmanship"may easily overstep andtumble into the brink.InN. L. R. B. v. River Togs, Inc., supra,likewise cited withapproval inGissel, supra,the Second Circuit held that thecompany owner's speech to the employees was permissibleunder Section 8 (c) of the Act. The court stated (at 201-202):[The companyowner] put the question how, since "alot" of the employees were still unable on a piece-workbasis to "make the statutory" minimum wage of $1.25per hour, they could make the Union'sminimum of$1.75 or $1.80, a figurewhich onlyfive operators weresufficiently skilled to attain.He said it would takemonths to find a "union jobber" and he could not payunion benefits on the fees received from non-unionjobbers, on the other hand he would have no objectionto the Union and would recognize it if it got him a"permanent registration"with a union jobber.Rather than being threats of reprisals to be imposedbecause of the employer's anti-union bias, theseremarks were a prediction as to the likely economicconsequences of unionization.... [The owner] had areasonable basis for his fears, in ILGWU'swell-known 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDminimum wage standards,the poor performance of hisworkers,his already dim economic picture,and thedifficulty of making connection with union jobbers,none of which facts are disputed;and he explainedthese considerations so that the employees could maketheir own evaluation.His lack of general anti-unionanimus was evidencedby hisstatement that he wouldhave no objection to the Union and would recognize itifitgot him the arrangement with a union jobberneeded to continue operation of the plant with unionbenefits. . . . [A In employer is free to tell his employeeswhat he reasonably believes will be the likely conse-quences of unionization that are outside his control, asdistinguished from threats of economic reprisal to betaken solely on his own volition.I note that the Supreme Court did not cite inGissel alaterSecond Circuit decision,N.L.R.B. v. Golub Corp.,388 F.2d921 (C.A.2), one of the decisions upon which the Companyrelies in itsbrief.In that case,a majority of the court heldthat there was no threat of retaliation in the employer'slettersand speeches to the employees,including thestatement that "to get you to vote for them,the Union hadbeen making many promises-promises to make demandswhich could be excessive.Companies that have been forcedtomeet excessive union demands have been known to beforced out of business."In a strong dissent,the dissentingjudge stated:"The majority opinion demonstrates oncemore the inescapable truth that United States CircuitJudges safely ensconced in their chambers do not feelthreatened by what employers tell their employees. Anemployer can dress up his threats in the language ofpredictions ('You will lose your job' rather than`I will fireyou') and fool judges.He doesn't fool his employees; theyknow perfectly clear what he means."I also note that in theabove-mentioned footnote 36 of theGisselopinion, theSupreme Court cited with approval the court enforcementof a decision in which the Board held contrary to the courtmajority in theGolubcase.SurprenantMfg. Co. v. N.L.R.B.,341 F.2d 756,761 (C.A.6). There the Sixth Circuit held:In speechesGordon[Surprenant'sdirectorofemployee relations]referred to the possibility of theplantmoving or closing.He reviewed the financialpicture of the Surprenant operations and referred tosome of the factors that tended to make the investmentof somewhat questionable value,pointing to delays inthe delivery schedule and to a relatively high scrap ratein the plant. . . .He referred to other plants in theClinton area that had been unionized and subsequentlymoved out of town because they could not profitablyoperate due to excessive union demands.We are of the opinion that if Gordon's remarks onthisphase of the question had been limited to aprediction of the economic problems if the union camein, they would not have constituted coercive statements.... But there was also substantial testimony thatGordon referred to the probability that if the companydid not choose to meet excessive union demands and astrike resulted,the company might decide to move theoperation elsewhere or to shut it down. Such astatement goes further than predicting the economicresult which would necessarily follow from the adventof the union, over which the employer had no control,in that it involved possible action on the part of thecompany to close down the plant rather than meet theunion's demands.Subsequentcases,applying theGisselstandards, arediscussed below.5.Concludingfindingsa.Threatsof plant closureFive months before President Bancroft delivered the twospeeches, the Supreme Court had held inGissel supra,thatin a "nascent union organizational drive" such as this,"employersmust be careful in waging their antiunioncampaign." The Supreme Court had cautioned that thebalancing of the employers' right of free speech with theemployees' right of self-organization "must take intoaccount the economic dependence of the employees ontheir employers, and the necessary tendency of the former,because of that relationship, to pick up intended implica-tions of the latter that might be more readily dismissed by amore disinterested ear," and further, "that the Board hasoften found that employees, who are particularly sensitiveto rumors of plant closings . . . take such hints as coercivethreats rather than honest forecasts."The setting of this union organizational drive is in point.The employees of this relatively large industrial firm, in apredominantly rural county, would reasonably be expectedto be particularly sensitive to any suggestion or hint that theplantsmight be closed. The Company was providingindustrial employment to hundreds of previously untrainedfarm workers and small-town residents, who would havelittleopportunity in the county for such employmentelsewhere.The specter of plant closure was clearly suggested early inPresident Bancroft's first speech. After stating that this wasa "very serious matter" and that what he had to say "willhave an important effect on you,yourfamily, homes andcommunity-and on your job and future relations with thecompany," he gave the Company's position: "We don'twant a union in our plants. . . . We are opposed to theunion."Then,before mentioning plant closures, he stated:"We consider it a matter of serious concern to you and yourfamilies, your homes and farms, and to the community. It isour sincere belief that if the union were to ever get into ourplants it would not work to your benefit but to yourseriousharm."[Emphasis supplied.) Immediately thereafter hestated:As most of you are aware,unions broke into plants inPike Countyin the past. All plants that were organizedyears ago arenow closed, locked and out of existence.When I came to McComb there were no plantsexcepting a garment plant with about a hundredemployees.Since that time,without unions coming herestirring up trouble, more than two thousand jobs in thePike County area have been created. This record speaksfor itself.Do you want the same thing to happen here thathappened with plants in the Pike County area years ago?[Emphasis supplied.]Later in the speech, President Bancroft suggested that thedoors may not stay open, by the declaration: BANCROFT MFG. CO.625As long as the doors of the company stay openwe aremaking our own decisions and are going to run ourbusiness - not the union. [Emphasis supplied.]The speech ended with the plea,"May God help you to makethe right decision- for your sake and the sake of yourfamilies." (Emphasis supplied.)Some indication of the employees' fear of losing theirjobs was reflected by President Bancroft's opening remarksin the second speech, that "Dozens of our men and womenhave come to us to tell us that they very much appreciatetheir jobs ..." Thereafter in the speech, he again suggestedthe possibility of plant closure. Giving an account of whathappened at the plant he owned in Jamestown, New York,before coming to McComb, he stated he discovered afterpurchasing the plant that it was organized; there was anannualstrike;and he closed the plant after 4years-claiming that if he had kept its doors open "a fewmore years, we would have been in bankruptcy." He statedthat if the Union got into the local Pike County plants "andpulled the kind of strikes and trouble they did inJamestown,our population would decrease tremendously.Your farms and your homes may be worthless. You could notsell them or give them away."(Emphasis supplied.) Heconcluded the account: ". . . I would hate to see the samething happen to us here as it did in Jamestown."I find that these repeated references to plant closureswere calculated to, and necessarily tended to, suggest thepossibility or likelihood of plant closure in the event ofunionization. The question remains whether these sugges-tions or hints were permissible, free-speech predictions, orcoercive threats.The standards are set out inGissel,supra:[An employer may] make a prediction as to theprecise effects he believes unionization will have on hiscompany. In such a case, however, the prediction mustbecarefully phrased on the basis of objective facttoconvey an employer's belief as todemonstrably probableconsequences beyond his control . . . If there is anyimplication that an employer may or may not take actionsolely on his own initiativefor reasons unrelated toeconomic necessities and known only to him,thestatement isno longer a reasonable prediction based onavailable facts buta threat of retaliationbased onmisrepresentation and coercion, and as such withoutthe protection of the First Amendment. We thereforeagree with the court below that "[c ]onveyance of theemployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant is not astatement of fact unless, which is most improbable, theeventuality of closing is capable of proof." [Emphasissupplied.]In the present case, the Company's business wasexpandingwith the construction of a fourth plant.President Bancroft's last contact with the SteelworkersUnion was about 20 years before. The Steelworkers had notcontacted the Company during the 1969 organizing drive,and had not presented any demands. There was a singlereference in his first speech to "our highly competitiveindustry," but there was no indication in the speeches of"well-known minimum wage standards" adopted by theSteelworkers in this industry, poor work performance, adim economic picture,or similar economic problem-astherewas inN.L.R.B. v. River Togs, Inc., supra.(Aspreviously indicated, the Second Circuit held inRiver Togs,with the approval of the Supreme Court inGissel,that anemployerwas not threatening reprisals when he had areasonable basis for his prediction as to the likely economicconsequences of unionization outside his control, and notonly "explained these considerations so that the employeescould make their own evaluation," but also indicated tothem his "lack of general anti-union animus.")Here, President Bancroft did not assert in the speechesany objective facts which would convey a belief indemonstrablyprobable consequences of unionizationbeyond his control.He merely statedthat jobs had beencreated "without unions coming here stirring up trouble,"and told what might happen in the event of unionization:speaking throughout his two speeches of possible strikes,picketing,walking the pavement, strike losses and replace-ments,outside agitators,union promises,the union stirringup trouble and "bringing trouble which may interfere withyour jobs." At the same time, Bancroft was emphasizing theCompany's economic power, willingness to fight, anddetermination to defeat the Union. In the first speech, forexample,Bancroft stated:[I ]t is our positive intention to oppose the union byevery proper means to prevent it coming into our plants.... we are not afraid of the union and if the unionwants a fight we are prepared for it and will not backaway from it . . . the union knows the only thing it canguarantee youis a strike. . .even ifthe Union won aLabor Board election here -the company still would nothave to sign the union contract or agree to the union'sdemands. . . .The only thing the union could do is to"call you out on strike" ... We have made up our mindthat neither[Organizers]Brooks,Moss, or any otheroutside agitators are going to push us around or tell uswhat to do. If that means a showdown, we are ready forit....As long as the doors of the company stay openweare making our own decisions and are going to run ourbusiness- not the union.... The company gave youyour job, and if you continue to produce a day's pay,the company will keep you on the job - not the union.... The union can't give you anything.After carefully reading President Bancroft's two speechesand the entire record, I deem the holding of the FifthCircuit inN.L.R.B. v. Dowell Div., Dow Chemical Co., 420F.2d 480, 482 (C.A. 5), to be equally applicable to thepresent case. After quoting theGisselstandards, the courtheld:[T ]he Company's suggestions of economic harm due tounionizationhad the natural tendency to implyretaliation for supporting the Union since they were notbased on "demonstrably probable consequences be-yond [its ] control." Since the Company emphasized thatitalone controlled the benefits of the employmentrelationship that were threatened by unionization, theemployees could have reasonably inferred that theiremployer was willing to use its economic power to seethat its dire predictionscametrue.The (documents)contained "conscious overstatements [the Company 626DECISIONSOF NATIONALLABOR RELATIONS BOARDhad] reason to believe [would] mislead [its] employees,"N. L.N.L.R.B. v. Gissel Packing Co., supra. . .Accord:N.L.R.B. v. Varo, Inc., supra.Similarly the ThirdCircuit, citing the "teaching" ofGissel,held inMon RiverTowing, Inc. v. N.L.R.B.,421 F.2d 1, 10-H (C.A. 3):Since it is the import of the language to the employeesthat is crucial,inmaking such a prediction the employermust eliminatethe atmosphere of threat by demonstratingto the employees that the predicted consequences are, infact, economically dictated in the given circumstances.s*sssRecognizingthe significance of the pronouncementsof Gissel for the instantcase,Mon River asserted in oralargumentthat the principles for which Gissel isauthorized are not applicable here. It would limit Gisselto the context of an organizational campaign in whichthe employerengaged in"union busting" tactics.However, the presentcase,inwhich the employersought to encourage ratification of a collective bargain-ing agreement,involved, as did Gissel, an effort toinfluencethe exercise by the employees of protectedrights... .Applying the standards of Gissel,[thecompanypresident's] statements did not seem to be based onobjective fact nor were they concerned with demonstr-ably probable consequences. [Emphasis supplied.]Most recently, inN.L.R.B. v. Southern Electronics Co.,430F.2d 1391 (C.A.6), the Sixth Circuit applied theGisselstandards where there was an employer prediction "that theplantwould probably be closed" if the union camein-enforcing the Board's Order.Without asserting any objective facts which wouldconvey a belief in demonstrably probable consequences ofunionizationbeyond his control, President Bancroft maderepeatedreferencesin the speeches to plant closures-inthe context of numerous foreboding suggestions of direconsequencesof unionization, and while emphasizing theCompany's control over employment and its determinationand willingnessto fight to defeat the Union. Applying theGisselstandards, I find that Bancroft thereby implied thathe would, if needed to defeat the Union, "take action solelyon his owninitiativefor reasons unrelated to economicnecessities," and also find that his suggestions or hints ofplant closures,in context,naturally tended to, and did,convey to the employees coercive, veiled threats of plantclosure inretaliation for supporting the Union, in violationof Section8(a)(1) of the Act.b.Threat of harmIn the first speech, before making the initial reference toplant closures, President Bancroft stated: "It is our sincerebelief that if the union were to ever get into our plants itwould not work to your benefit but to your serious harm."Thereafter, Bancroft talked about the Company's willing-ness to fight to defeat the Union, and the Company'sdetermination to make its own decisions and to run its ownbusiness. He stated that "the union knows the only thing itcan do is to`call you out on strike' ...even if the union wona Labor Board election here-thecompany still would nothave to sign the union contract or agree to the union'sdemands....The only thing the union could do is to`callyou out on strike' . . . The union can't give you anything."Nowhere did Bancroft assure the employees that he wouldbargain in good faith if they selected the union.In the previously citedVaro, Inc., supra,the Court held:It is clear that an employer places unlawful restraintson his employees' Section 7 rights when he makesthreats to frustrate efforts to agree on a contract inorder to goad employees into a strike. . . . TheCompany spokesmen in this case warned the employeesthat selecting a union would be "a futile effort" becauseno agreement would be reached short of a strike .. .Sinularily inDryden Mfg. Co., Inc.,174 NLRB No. 46, enfd.in pertinent part 421 F.2d 267,268 (C.A. 5), the Board heldthatthecompany literature (previously called an"antiunion kit") emphasized not only "that selection of theUnion followed by a strike could result in serious detrimentto the employees, but also that the Respondent would forcetheUnion to strike rather than accede to its demands,thereby making a strike and the dire consequences depictedas flowing therefrom a likely, if not inevitable, result ofselectingtheUnion." The Court enforced the part of theBoard's order which required the employer to cease anddesist from "Threatening its employees with reprisals andwith adverse economic consequences, including strikes andjob loss, if they select" a union. InDryden,the Board reliedon its decisions inYazoo Valley Electric Power Assn.,163NLRB 777,788-789 (1967), enfd. in pertinent part, 405 F.2d479, 480 (C.A.5), and other cited cases (174 NLRB No. 46,fn. 3), in which the same antiunion kit, "identical except forcompany name and some minor variations in capitaliza-tions and underlinings," was found to contain coercivethreats of reprisal-not merely permissible free-speechpredictions.PresidentBancroft's speeches, including the above-quoted parts, contain statements similar to some of thestatements found coercive in theDryden, Yazoo,and otherdecisions. I find that one clear import of the speeches, whenconsidered from the employees' viewpoint, was an impliedwarning that selecting the Union would be futile becauseno agreement would be reached short of a strike. I thereforefind, as alleged in the complaint, that Bancroft threatenedthe employees "by stating that a union could only hurtdiem." Accord:Amalgamated Clothing Workers (WinfieldMfg. Co.) v. N.L.R.B.,424 F.2d 818, 824-825 (C.A.D.C.). Ifurther find that, in the context of this warning of futilityand the above-found threats of plant closure, Bancroft'sstatement at the beginning of the first speech, "It is oursincere belief that if the union were to ever get into ourplants it would not work to your benefit but to your seriousharm," constituted a part of the threat "that a union couldonly hurt" the employees. I find that in this context, the"serious harm" statement was coercive and violated Section8(a)(1) of the Act.Aerovox Corp. of Myrtle Beach, 172NLRBNo. 97 (TXD) (1968);Serv-Air, Inc. v. N.LR.B.,395 F.2d557, 561 (C.A.10);SuprenantMfg.Co.,144NLRB 507,510-511 (1963), cited in the above-mentioned footnote 36 intheGisselopinion. BANCROFT MFG. CO.627c.Threats of job lossIn the first speech, President Bancroft told the employ-ees:Third - and this is most important of all. If you goon stakeyou can lose your job.If the union calls you out on strike to try to make thecompanysign its contract, the company is perfectly freeunder the law to hire replacements for you.Once thishappens the company is under no obligationto give youyour job back. I want to repeat this because it is soimportant.If the umon calls you out on strike, thecompany is free to hire permanent replacements foryou.If you are replacedduring a strikeyour job is gone.[Emphasis supplied.]In the second speech, Bancroft stated:If the union calls you out on strike to try to make thecompany sign its contract, the company is perfectly freeunder the law to hire replacements for you.Once thishappens the companyisunder no obligationto give youyourjob back.I am going to repeat this-it is so important to each ofyou.If the union calls you out on strike, the company isfree to hire permanent replacementsfor you.If you arereplaced during a strike your job is gone.[Emphasissupplied.]As previously indicated, the Board found inIndianaRayon, supra,cited in footnote 36 of the Supreme Court'sGisselopinion, that the employer coerced the employees inviolation of Section 8(a)(1) of the Act when he told themthat under Federal law, replaced strikers would forever losetheir right to come back to work. The Board held that thisinterpretation of the law "could only be viewed as astatement of policy that striking employees would under nocircumstances ever be rehired." More recently inLaidlawCorp. v. N. L. R. B.,414 F.2d 99, 106 -107 (C.A.7), the SeventhCircuit affirmed the Board's finding that the employer"violated section 8(a)(1) of theAct by threateningemployees prior to the strike that if they struck they wouldbe replaced and would forever lose their employmentrights."Although here, President Bancroft told theemployees "your job is gone" if they are replaced during astrike, rather than that they would "forever lose theiremployment rights," I find that the clear import is the same,when considered from the employees' viewpoint. I thereforefind that the your-job-is-gone warnings were coercivethreats of reprisal and violated Section 8(a)(1) of the Act.(The complaint alleged that Bancroft coercively threatenedthe employees "with loss of jobs if they exercised their righttodesignatea collective bargaining representative."However, the General Counsel indicated at the trial that hewas contending the your-job-is-gone warnings to becoercive threats, by specifically questioning Bancroft aboutwhether he also cleared this part of the speech with hislabor attorneys, Kullman and Lang.)The General Counsel, relying on the memory of one ormore of the discharged employees, further alleged in thecomplaint that in the first speech, President Bancroftthreatened the employees "by stating that he would notallow a union to come into his plant." (The Company didnot provide the General Counsel with a copy of the twospeeches until the first day of the trial. Despite the GeneralCounsel's argument to the contrary, I find that the evidenceestablishes that Bancroft read the text of both speechessubstantially as they were written.) Neither speechexplicitlystates such a threat.Because of the foregoing findings ofother threats in the speeches, I do not deem it necessary todecidewhether this alleged threat wasimplied,whenconsidered from the viewpoint of employees dependentupon the Companyfor employment.d.InterrogationNear the end of the first speech, after making the above-found threats of plant closure, serious harm, and loss ofjobs, President Bancroft stated:If you have already signeda unioncard we will be gladto talk with you about it and give you some good helpfuladvice.The union organizers do not want you to talkwith us, as they don't want you to have all the truth.They are afraid you will learn the truth about the union.We want you to come to us and talk about this unionmatter as we want you to have the whole truthful story.We urge you to discuss this matter with your family-it is important to all of us. [Emphasis supplied.]Some indication of the employees' reaction is shown (aspreviouslymentioned) by Bancroft's opening remarks inthe second speech, that "Dozens of our men and womenhave come to us to tell us that they very much appreciatetheir jobs .. .It is not necessary to decide whether, in an atmospherefree of coercion, such an invitation for cardsigners to revealtheir umon support and to get "some good helpful advice"would constitute coercive interrogation. Here the atmos-phere was not free of coercion. Bancroft extended theinvitation after making the various threats, which wouldnecessarily tend to cause the employees to fear companyreprisals and the loss of theirjobs. I find that in this context,Bancroft's invitation tended to coerce the cardsigners intorevealing to the Company whether they had signed thecards, in order not to risk company reprisals. I thereforefind, as alleged in the complaint, that Bancroft coercivelyinterrogated employees, and solicited them to inform himwhether they had signed union authorization cards, inviolation of Section 8(a)(1) of the Act.In the absence of further appropriate allegations, I do notdecide whether the two speeches otherwise were violative ofthe Act.C.CoerciveUse ofBadges and Petitions1.Supervisory status of Touchstone and NettlesInPlant 1,"Iam for the Company"badgesweredistributed by Leroy Touchstone,and antiumon petitionswere initiated and/or circulated by Touchstone and WilsonNettles,both of whom are leadmen in the press department.(The evidence does not disclose who engaged in theseactivities in Plants 2 and 3, where also the badges werepassed out and the petitions were signed and posted.) TheGeneral Counsel alleges, and the Company denies, thatTouchstone and Nettles are supervisors.In Plant 1,there are the smelting, extrusion,and pressdepartments and the toolroom.The Company contends 628DECISIONSOF NATIONALLABOR RELATIONS BOARDthat there are only two supervisors in the plant underSuperintendentDeltonCampbell:ForemanCharlesHughes over the 18-19 employees in the toolroom, andForeman Herbert McElveen over the press department.According to the Company, the leadmen (whom some ofthe employee witnesses at the trial referred to as theirsupervisors or shift foremen) are not in fact supervisors.(The leadmen have never been assigned a formal title.)Thus, the Company is contending that in one of the twolargerdepartments, the extrusion department, PlantSuperintendent Campbell himself is the immediate supervi-sor over the employees on all three shifts, and in the otherlarge department, the press department, Foreman McEl-veen is the immediate supervisor over both shifts.When the evening shift was begun in the pressdepartment sometime in 1969, Foreman McElveen told theemployees in that department that either Touchstone orNettles would be in charge, depending upon which one ofthem was working on the evening shift that week. The twoleadmen rotate each week. The employees under them alsorotate, but work 2 weeks on the day shift and 1 week on theevening shift. Therefore the day shift, on which ForemanMcElveen works, is a double shift, employing twice asmany employees as the evening shift. At the time of trial,there admittedly were between 15 and 18 employees workingon the evening shift. The number working in Novemberand December is in dispute, although there is no contentionthat the leadmen's status changed between then and thetime of trial. Employee Lillie Carstafhner (who impressedme as a most alert, as well as forthright, honest witness).testified that there were approximately 15 to 20 employeeson the evening shift when she was there, from September1969 until January. General Superintendent (now managerof manufacturing) Elmo Busby (who did not appear to beas candid a witness) first testified that he did not believethere were more than "8 or 9, perhaps 10" working on theevening shift in November. He later testified, "It could havebeen 12," and still later, between 8 and 15. I creditCarstafhner's testimony about the number.There are saws, drill presses, and a large number of punchpresses (weighing between 2-1/2 and 60 tons) in the pressdepartment. One of the 15-20 employees on the eveningshift is a setup man, who also works under the leadman.The leadman makes some of the setups himself, instructsemployees how to work on different machines, and checksto see that the general maintenance and repairs on themachines are done. He makes the assignments, telling theemployee which machine to operate, or assigns theemployee to perform other work, such as unloadingtruckloads of metal or doing cleanup work. The inspectorreports any unsatisfactory work to the leadman, who seesthat the problem is rectified. The leadman does someproduction, on special orders, for an estimated 5 or 6 hoursa week. Much of his time, when not otherwise engaged, isspent at the desk in Foreman McElveen's office, or talkingwith the mechanics.When emergencies or special problems arise on theevening shift, the leadman is expected to consult bytelephone with a supervisor, whenever one can be reached.However, the credible evidence shows that the leadmanpossesses,and exercises, considerable authority anddiscretion on his own, particularly on the evening shift. Oneevening,when employee Beatrice Thompson became ill,she went to Touchstone and asked if she could go home. Heimmediately answered, "Yes, you go because you don't everask . . . to have any time off. You are welcome to go." Onanother occasion, in early January, Nettles informedTouchstone at the beginning of the evening shift that apunch press was not working right. Touchstone told Mrs.Thompson that he would help her. Later, while Thompsonwas operating the machine, it "blew up." Touchstoneinvestigated, talking to the diemaker, and telephonedGeneral Superintendent Busby who asked Touchstone "ifhe thought that it could have been avoided or if it was justcarelessness or was it her fault." Relying on Touchstone'sopinion that it was Thompson's fault, Busby told Touch-stone to send her home for the remainder of the shift. (Shewas discharged the next day.) One evening, after Touch-stone had sent two Negro employees home, one of theemployees asked Touchstone about it. As credibly testifiedby former employee LesbyBurnette,Touchstone "said theywasn't doing their work to suit him and he sent themhome." Sometime before Burnette's discharge, he wasaccused of overstating his production and suspended. (InhisMay 14 pretrial affidavit, a company exhibit, Bumettestated that this occurred about 3 months earlier-i.e., aboutFebruary-but it must have occurred considerably earlier,because he was alleged to have been discrinimatorilydischarged on January 5.) While in the foreman's office,with Foreman McElveen and Touchstone, Burnette deniedthe accusation, pointed out that he was not on incentivepay, and pleaded for his job. McElveen said to Touchstone,"Leroy, it is up to you, you want him to go home, send himhome." Touchstone then told Burnette, "You will have togo home." (Burnette's testimony is undisputed, inasmuch asneither theGeneral Counsel nor the Company calledMcElveen, Touchstone, or Nettles to testify. AlthoughBurnette was obviously very poor at remembering time anddates, he impressed me as an honest witness, and I note thathewas able to recall significant parts of PresidentBancroft's two speeches. Although his pretrial affidavit isnot as detailed as his testimony on the stand, hesatisfactorily explained this, credibly testifying that he wasnot allowed sufficient time to give all the facts when hisaffidavit was taken, being told that the investigator had tocheck out of the hotel by a certain time. From his demeanoron the stand, I concluded that he did not harbor anycompany malice, coloring his testimony. I therefore rejectthe Company's challenge to his credibility.)The employees working under Touchstone and Nettlesare paid from $1.70 to $2.10 an hour, exceptfor the setup menwho are paid between $2 and $2.25 an hour. Touchstone ispaid $2.50,andNettles $2.40.The only witness called by theCompany to testify about their status was GeneralSuperintendent Busby, who impressed me as one who wasconsciously attempting to belittle their authority andresponsibility, and to understate the number of employeesworking under them and the number of machines in thedepartment. However, Busby did admit that "if they have aproblem at night, for whatever reason, with a particularemployee," and cannot reach a superior by telephone, theymay send the employee home for the remainder of the shift. BANCROFT MFG. CO.Two of the manywitnessescalled by the Company (totestify that President Bancroft read the speeches as written)testifiedwhile on cross-examination that particular lead-men were their foremen of the shift,whereas one,employeeKelvin Chisholm,testified that Nettles was "just a commonsetupman" and was not necessarily in charge of theevening crew of about 15 employees.In this regard, -I creditneitherChisholm's testimony, nor the testimony by aGeneral Counsel witness,present employee Sandra May,that Nettles was just a setup man.In November and December,when President Bancroftgave the antiunion speeches,it is clear that he was linkingthe leadmen with management.In the second speech hestated:"With the exception of the toolroom foreman atPlantOne-all our foremen,leadmen,and superintendentsstarted fromthe ranks the same as you. "After weighing all.the evidence,and the arguments of theparties, I find that Touchstone and Nettles responsiblydirect the employees on the evening shift, using their ownindependent judgment in assigning the work, directing theoperation, effectively recommending disciplinary action tobe taken against employees,and determining whether ornot employees should be sent home for the remainder of theshift.I therefore find that at all material times, Touchstoneand Nettles were supervisors within the meaning of Section2(11) of the Act, and that the Company is responsible fortheir activities in connection with the badges and petitions.Matthews & Co. v. N.L.R.B.354 F.2d 432,434-435 (C.A.8),cert.denied 384 U.S. 1002 (1966);N.L.R.B. v. Big BenDepartment Stores, Inc.,396 F.2d 78, 82 (C.A. 2);KawneerCo., 164 NLRB 983, 944-995 (1967), enfd. 413 F.2d 191,192(C.A.6),(assistantforemen distributing "VoteNo"buttons).2.Badges and petitionsDuring the period between the times President Bancroftdelivered the first and second speeches at all three plants,Leadman Touchstone passed out "I am for the Company"badges at Plant 1, and he and Leadman Nettles participatedin circulating typed petitions, which stated support of theCompany and opposition to the Union.On Monday morning, November 17, Touchstone had abox filled with the printed badges, and passed them out atthe timeclock and during working hours in the plant. By sodoing, he was able to determine who would and who wouldnot accept the buttons to wear. As found by the Board, withcourt approval, in the above-citedKawneercase, 164 NLRBat 995, such conduct by supervisors is a subtle interrogationof employees:"By passing out these buttons and observingwho accepted or rejected them, the supervisors in effectforced each employee whom they approached to announcehis choice"for or against the union,thereby exertingpressure upon them in violation of Section 8(a)(1) of theAct. Similarly inGarland Knitting Mills of Beaufort,170NLRB No. 39 (1968), enfd. in pertinent part, 414 F.2d 1214,fn.4 (C.A.D.C.), the Board found that where thesupervisors passed out tags (symbolizing support of theemployer) immediately after the employer's speech to theemployees, the "supervisors, by passing out tags andobserving who accepted or rejected them, in effect forcedeach employee who was approached to manifest his choice.629We find that such exertion of pressure upon employeesconstitutes coercive conduct violative of Section 8(axl)." Iaccordingly find that Leadman Touchstone's conduct inpassing out the badges was coercive,and violated Section8(axl) of the Act.Leadman Touchstone also took the antiunion petitioninto the plant during working hours and told employeesthat he wanted them to sign it. Leadman Nettles showed thepetition to employee May, asked her to read it,and asked ifshe would sign it.Then Mrs. May circulated the petition.When May approached employee Carstafhner at Car-stafhner'smachine,on company time,May said thatNettles wanted everybody to look at the petition and to signit if they wanted to.May also said that if Carstafhner keptit,not to let anybody see her passing it around becauseNettles did not want General Superintendent Busby orForeman McElveen to know that Nettles was doing this oncompany time. (This testimony by Carstafhner is supportedby her pretrial affidavit,admitted for purposes ofcredibilityonly, stating thatMay told Carstafhner thatNettles "doesn't want McElveen to know that he was takingthe petition around. . .it'snot supposed to be done oncompany time."IdiscreditMay's testimony that she didnot want McElveen to see the petition being circulatedbecause"I thought it was going to be a surprise to him."Employee Thompson credibly testified that she did not signthe petition until after it was posted on the bulletin board(located next to Foreman McElveen's office).I find, asalleged in the complaint, that Nettles initiated thecirculation of the petition,and that Touchstone himselfcirculated the petition in the plant during working hours.Inasmuch as both Touchstone and Nettles were supervi-sors,the Company thereby engaged in coercive conduct,interfering with the employees'Section 7 rights, in violationof Section 8(a)(l) of the Act.Big Ben Department Stores,Inc.,160 NLRB 1925,1932-1933 (1966), enfd. 396 F.2d 78, 81,82 (C.A.2).Whether one of the supervisors or an employeeposted the petitions would seem to make little difference.The employees were aware that Supervisor Touchstone hadbeen engaged in soliciting signatures on the petitions, andthat both he and Supervisor Nettles were recommendingthe signing of the petitions.Then when the petitionsappeared on the bulletin board near the foreman's office,the Company permitted them to remain there.Although theevidence does not prove the allegation in the complaint thattheCompany posted the petitions,Ifindmerit in thefurther allegation that the Company violated the employ-ees' Section7 rightsby permitting the supervisor-sponsoredpetitions to remain on the plant bulletin board, therebycoercing other employees to sign them.In defense of the allegations that the Company partici-pated in the coercive use of badges and petitions, theCompany (besides denying the supervisory status ofLeadmenTouchstoneandNettles)contendsthat"Respondents did not initiate or circulate an antiunionpetition or provide `I am for the Company' badges for itsemployees,"and that its two principal witnesses,PresidentBancroft and General Superintendent Busby, had noknowledge of where the badges came from, nor knew that apetition was being circulated.Bancroft testified that he sawthe badges being worn around the plant, and that there 630DECISIONSOF NATIONALLABOR RELATIONS BOARDwere a lot of them around,but "I don't rememberreally"asking where they came from.Busby testified, "I don't havethe faintest idea" where the badges came from,and deniedthat he made any inquiries about it.When asked, "Did youmake any inquiry about either the badges or the petition,how they were circulated or anything about it," heanswered,"No, sir,not to find out. To be honest, I was alittlepleased by it but at the time when I first saw [thepetition],Imayhave said something like, `Who put that upthere?'Idon't remember saying that but possibly I couldhave.To be absolutelyhonest in answeringyourquestion, Imay have inquired to that extent but no one told me whoput it up there and I don'tknow."Later,when askedwhether he was curious about where the badges andpetitions came from,he answered,"Yes, I may have beencurious,but I did not inquire as to where they came from."(Again,he appeared less than candid.)Imight observe that the appearance of "I am for theCompany" badgesin large numbers(printed on brightpaper with adhesive backing)in the hands of a companysupervisor on the firstworkdayafter President Bancroftfinished delivering the first speech,appears to have been arather extraordinary coincidence,unless the badges were apart of theCompany'swell-coordinated antiunion cam-paign.Ido not consider very convincing the Company'sspeculation in itsbrief,that the badges"could have come,for example,from the employees themselves or perhapseven townspeople."Neither do I agree with the further argument in theCompany's brief that there"isabsolutely no reason todiscredit Respondent's witnesses'testimony"that they hadno knowledge that a petition was being circulated.President Bancroft testified that he saw the petition on thebulletin board toward "the end of the speeches, when Iwent to one of the plants. . .I think I saw it in two plantsIdid mention[it] to one of the officers of the plant.I think I passed the remark when I saw it in one of theplants on the final day,at the final speech...I said, `Say, Isaw somethingfunny today.I noticedpeople gottogether andput a petition up.' " (Emphasissupplied) He later testified "Iwas rather elatedthat some people would do such things."(Emphasis supplied.)The Companyoffers no explanationwhy, if he was elated at seeing the petition,he made thecomment that he "saw something funny today."That hewas being less than forthright is further suggested by twothings:First,when asked if he was not concerned that hisemployees felt that they had to sign a petition denyingsupport of the Union,he answered,"Well, there was no lawthey had to sign a petition or compelled-Iknow theyweren't compelled to sign a petition."(Emphasis supplied.) Iagree with the General Counsel that this answer suggeststhat "Bancroft'sknowledge of the petition's source andmode of circulation exceeded his admissions under oath."Secondly, following the conduct of Leadmen Touchstoneand Nettles in sponsoring the badges and petitions,Bancroft included the following in his second speech,suggesting knowledge of the leadmen's concern:"We areaware-thatmany of i our , good',loyalhourly plantemployees,our leadmen and supervisors are seriouslyconcernedabout this situation, and many of you are doingyour best to stop this cancer from spreading. ..."(Emphasis supplied.) In weighing Bancroft's credibility, Inote that he denied adding anything to his speeches, anddenied ever referring to himself as "Uncle Joe." Formeremployee Carstafhner credibly testified that he introducedhimself when making the first speech, "Good morning, myfellow workers.Most of you know me as Uncle Joe." (Inherpretrialaffidavit,Mrs.Carstafhner recalled thatBancroft used the words,"Goodmorning my fellowworkers,as you all know I'm Uncle Joe.")One of thedefense witnesses,employee Adrian Lawrence,testified,"He called us all to the front and he said,I am Joseph C.Bancroft,known to a lot of you as Uncle Joe.... And thenhe started reading the speech."Another defense witness,employee J.W. Rayburn testified that he could not becertain,but he thought that Bancroft introduced himself,adding "better known as Uncle Joe"; and still anotherdefense witness, employee Alfred Carraway,testified thathe had heard Bancroft calling himself Uncle Joe. Inweighing Bancroft's credibility I have also considered hispositive reply, "No, sir," when asked, "Did anybody assistyou in the preparation of this speech?"Later,after beingasked about his educational background and whether hehad studied labor law,he appeared to be attempting tochange his testimony to make it more plausible. Hevolunteered,"AfterI wrote the speeches, you understand, Iwrote to New Orleans and had my labor attorneys checkthem."He then testified that Kullman and Lang "made acouple of minor changes."Although personal knowledge of either President Ban-croft or General Superintendent Busby is not a prerequisitefor the foregoing findings that the Company violatedSection8(a)(1)through the conduct of SupervisorsTouchstone and Nettles,Idraw inferences from theforegoing that both Bancroft and Busby did haveknowledge of the use of the badges and petitions, and thatthis use of the badges and petitions was authorized by theCompany as part of its antiunion campaign.In drawingthese inferences,I reject the argument in the Company'sbriefthat the evidence shows that "the employeesattempted to hide from the company supervisors the factthatapetitionwas being circulated."The creditedtestimony of former employee Carstafhner (that employeeMay told her that Leadman Nettles did not want Busby orForeman McElveen to know that Nettles was doing this oncompany time)suggests instead that Nettles' superiors hadauthorized him to circulate the petition, but outsideworking hours.After considering all the evidence, and considering thedemeanor of the witnesses, I also credit former employeeCarstafhner's testimony that before President Bancroftread the second speech to her group, he referred to thepetitions on the bulletin board,thanked the employees, andstated"itmade him feel real good on hisbirthday to walkdown the hall and see so many signatures on the petition."(His birthday was a few days earlier.) However, I reject theGeneral Counsel's contention,as alleged in the complaint,that these comments"created the impression of surveil-lance of employees'union activities," and "ratified andcondoned"the leadmen's conduct. BANCROFT MFG. CO.631CONCLUSIONS OF LAW1.By threatening employees with plant closure, seriousharm and the loss of jobs, by warning them that theselection of a union would be futile, and by coercivelyinterrogating them about the signing of union cards, theCompany engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) andSection 2(6) and (7) of the Act.2.By distributing "I am for the Company" badges,thereby forcing employees to indicate their choice for oragainst the Union, the Company violated Section 8(a)(1) ofthe Act.3.By initiating and circulating antiunion petitions, andby permitting the petitions to remain posted on the bulletinboard, the Company violated Section 8(a)(1) of the Act.4.The General Counsel has failed to prove that theCompany posted the petitions on the bulletin board.5.The comments by the company president, thankingemployees for signing the antiunion petitions, did notcreate the impression of surveillance of employees' unionactivities,nor ratify and condone the conduct of thesupervisory leadmen in initiating and circulating thepetitions.otherwise coercively soliciting employees to declare theirsupport of their employeror against a union.(i)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at their plants in Pike County, Mississippi, copiesof the attached notice marked "Appendix." 2 Copies of thenotice, on forms provided by the Regional Director forRegion 15, after being duly signed by an authorizedrepresentative of the Respondents, shall be posted by theRespondents immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken bythe Respondents to ensure that the notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director of Region 15, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondents have taken to complyherewith.3IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.THE REMEDYIn order to effectuate the policies of the Act, I find that itis necessary that the Respondents be ordered to cease anddesist fromthe unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto post appropriate notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERRespondents, Bancroft Manufacturing Company, Inc.,Croft Aluminum Company, Inc., Croft Ladders, Inc., CroftMetal Products, Inc., and Lemco Metal Products, Inc.,their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening their employees with plant closure orother reprisal if they select a union.(b) Threatening their employees with serious harm if aunion were ever to get into their plants.(c)Warning their employees that the selection of a unionwould be futile because no agreement could be reachedwithout a strike.(d) Threatening their employees with strikes, loss of jobs,or other adverse economic consequences which may resultfrom employer response to unionization.(e)Threatening never to rehire employees if they go onstrike and are replaced.(f) Coercively interrogating employees about their signingof union authorization cards.(g)Distributing procompany or antiunion badges orother insignia under conditions which coerce their employ-ees openly to declare themselves for or against a union.(h) Initiating or circulating any antiunion petition,permitting such a petition to be posted in the plant, or2 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLabor RelationsBoard, thefindings,conclusions, and recommended Order herem shall, asprovided inSec. 102 48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions,and order and allobjectionsthereto shallbe deemed waivedfor all purposes.In the event that the Board'sOrder isenforcedby a judgment of a UnitedStates Courtof Appeals,the words inthe noticereading"Posted by Order oftheNationalLaborRelationsBoard" shall be"Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an order of the NationalLaborRelationsBoard."3 In the event that thisrecommendedOrder is adopted by the Board,this provision shall be modified to read: "Notifythe RegionalDirector forRegion 15, in writing,within 10 days from the date of thisOrder, whatsteps the Respondents have takento complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal Law by making illegal threatsand warnings in speeches to our employees, and bysupervisoryleadmen usingprocompany badges andantiunion petitions to keep out a union:WE WILL NOT threaten to close our plants if ouremployees select a union.WE WILL NOT threaten our employees with seriousharm if a union gets into our plants.WE WILL NOT tell our employees it would beuselessto bring in a union because no agreement could bereached short of a strike.WE WILL NOT threaten our employees with strikes orloss of jobs resulting from our response to unionization. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten never to rehire employees ifthey go on strike and are replaced.WE WILL NOT coercively ask our employees if theyhave signed union cards.WE WILL NOT permit our supervisory leadmen to passout procompany badges or buttons.WE WILL NOT permit our supervisory leadmen to startor circulate any antiunion petition among our employ-ees,or permit such a petition to be placed on thebulletin board.WE WILL NOT unlawfully interfere with our employ-ees' union activities.BANCROFTMANUFACTURINGCOMPANY, INC., CROFTALUMINUM COMPANY, INC.,CROFT LADDERS, INC.,CROFIT METAL PRODUCTS,INC., AND LEMCO METALPRODUCTS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, T6024FederalBuilding(Loyola), 701 Loyola Avenue, NewOrleans,Louisiana 70113, Telephone504-527-6361.